Case 2:18-ml-02814-AB-FFM Document 199-17 Filed 02/26/19 Page 1 of 4 Page ID
                                 #:6459




                EXHIBIT 27
                                                                                                                       EXHIBIT 27-1
                Case 2:18-ml-02814-AB-FFM Document 199-17 Filed 02/26/19 Page 2 of 4 Page ID
                                                 #:6460

                  From:             Kirchhoffer, Johann
                                   (J. )</o=ford/ou=fordeu 1/cn=recip ients/cn=jkirchho>
                  Date:            Wed Feb 20 2008 05:48:38 EST
                  To:               Wickenheiser, Francis (F .J.)
                                   </o=ford/ou=fordna 1/cn=reci pients/cn=fwickenh>
                  Cc:               Risch, John (J.J.)
                                   </o=ford/ou=ford na 1/cn=reci pients/cn=jrisch>
                  Bee:               Blank
                  Subject:          RE: AudiVOQ.xls
                  Attachments:

                  Hi Francis
                  This info is very helpfu l with respect to 'Unintended Neutral'. This exactly the same event we are trying
                  to avoid occuring at the customer. As a benchmark to be cascaded to the team - very helpful. It
                  reinforces the effort to keep the SEV=10 and drive the detection on manufacturing level =1 to avoid this
                  happening - much appreciated.

                  In the discussion last Friday there was also mentioned from Jay that ECT data would probabay alos be
                  a good benchmark. From whom could I get some data from the US market
                  Jay mentioned also that there were some issues with engine stalls also safety related. This data would
                  help as well

                  Do you know any contact at US PTAE who could answer questions with respect to FEMEA SEV rating
                  evaluation on ECT and powerloss on engines in general?

                  Please advise
                  Thanks
                  Regards
                  Hennes

                  Johann Kirchhoffer
                  Powershift Fwd Model Quality Spvr
                  Ext :49-221-90-32192 Fax: -31243
                  ("Quality means that the Customer is coming back and not the Product"- Herrmann Tietz, Founder of
                  'Hertie' Salehouse Chain)

                  Ford-Werke GmbH
                  Henry-Ford-Strasse 1, 50735 Koln
                  Sitz der Gesellschaft:Koln
                  Registergericht Koln, HRB 54183
                  Vorsitzender des Aufsichtsrats:Albert Caspers
                  Geschaftsfuhrung: Bernhard Mattes(Vorsitzender), Doris Adam, Werner Harbers, Dr. Herman H.
                  Hollmann, Rainer Ludwig, Dr. Wolfgang Schneider, Jurgen Stackmann



                  From: Wickenheiser, Francis (F.J.)
                  Sent:Freitag, 15. Februar 2008 20:11
                  To:Kirchhoffer, Johann (J.)
                  Cc:Wickenheiser, Francis (F.J.); Risch, John (J.J.)
                  Subject:FW: AudiVOQ.xls


                  Hello Johann,

                  We have identified some information wh ich may relate to competitive Electro-hydraulic Clutch Actuation




Produced Subject to a Confidential Protective Order                                                                            VGS20386981
                                                                                                                     EXHIBIT 27-2
                Case 2:18-ml-02814-AB-FFM Document 199-17 Filed 02/26/19 Page 3 of 4 Page ID
                                                 #:6461

                  systems - your activity is in a better position to determine that. Note that the VOQs are grouped and
                  highlited by model year

                  Please feel free to contact me or John Risch if you have any questions about this data.

                  Thank You,
                  Joe Wickenheiser
                  Automotive Safety Office
                  Small Car External Investigations and
                  TREAD Reporting Manager
                  *313/84-54221 * 313/59-42268
                  **fwickenh@ford.com



                  From: Risch, John (J.J.)
                  Sent:Friday, February 15, 2008 12:48 PM
                  To:Wickenheiser, Francis (F.J.)
                  Subject:RE: AudiVOQ.xls

                  Joe,

                  Attached is the requested VOQ information for the Audi TT (MY 2004-2008), Audi A6 (2001-2008). Audi
                  AB (2001-2008). In addition, there were no NHTSA investigations on any of these vehicles, however
                  there was 1 safety recall (see information below):
                   « File: Audi AS A6 TT.xis »


                  Report Date . February 15, 2008 at 12:45 PM
                  SEARCH TYPE : VEHICLE
                  Make: AUDI
                  Model : TT 3.2
                  Top of Form 1
                  Make: AUDI Model. TT 3.2Year. 2004
                  Manufacturer: VOLKSWAGEN OF AMERICA, INCMfr's Report Date: DEC 19, 2003
                  NHTSA CAMPAIGN ID Number 04V007000 N/ANHTSA Action Number: N/A
                  Component: POWER TRAIN:CLUTCH ASSEMBLY
                  Potential Number Of Units Affected· 145
                  Summary:
                   « OLE Object: Picture (Metafile)» ON CERTAIN PASSENGER VEHICLES WITH DIRECT SHIFT
                  GEARBOX, DURING THE PRODUCTION OF THE GEARBOX, A SEAM AT THE CLUTCH WAS NOT
                  WELDED TO SPECIFICATIONS. THIS COULD LEAD TO DEGRADED PERFORMANCE OF TH E
                  CLUTCH INSIDE THE GEARBOX.
                  Consequence:
                   « OLE Object: Picture (Metafile)» THE CLUTCH COULD LOSE ITS ABILITY TO PROVIDE INPUT
                  TORQUE TO THE TRANSMISSION WITHOUT PRIOR WARNING, WHICH COULD ALLOW THE
                  VEHICLE TO ROLL, INCREASING THE RISK OF A CRASH.
                  Remedy:
                   « OLE Object: Picture (Metafile)» DEALERS WILL REPLACE THE CLUTCH. OWNER
                  NOTIFICATION BEGAN ON APRIL 30, 2004. OWN ERS SHOULD CONTACT AUDI AT 1-800-822-
                  2834.
                  Notes:
                   « OLE Object: Picture (Metafile)» VWOA RECAL NO. JA. CUSTOMERS CAN ALSO CONTACT
                  THE NATIONAL HIGHWAY TRAFFIC SAFETY ADMIN ISTRATIONlS AUTO SAFETY HOTLINE AT 1
                  888-DASH-2-DOT (1-888-327-4236).




Produced Subject to a Confidential Protective Order                                                                       VGS20386982
                                                                                      EXHIBIT 27-3
                Case 2:18-ml-02814-AB-FFM Document 199-17 Filed 02/26/19 Page 4 of 4 Page ID
                                                 #:6462


                  Bottom of Form 1


                  John J. Risch
                  TREAD Analysis and Reporting
                  Automotive Safety Office
                  Fairlane Plaza South, Suite 500
                  Dearborn, Mi 48126
                  Phone: 313-594-3174, Fax: 313-594-2268
                  Email: jrisch@ford.com



                  From: Wickenheiser, Francis (F.J.)
                  Sent:Friday, February 15, 2008 9:20 AM
                  To:Risch, John (J.J.)
                  Subject:AudiVOQ.xls


                  Sample the one I was working on for a while
                  << File: AudiVOQ.xls >>




Produced Subject to a Confidential Protective Order                                            VGS20386983
